DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The 15 JUL 2021 cancellation of claims 4 and 7-17 has been noted and entered.
Double Patenting
The 15 JUL 2021 Terminal Disclaimer overcomes the rejections noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 15 JUL 2021 cancellation of claim 4 renders moot the rejection noted in the previous Office action.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-3, 5, and 6 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, the prior art does not teach: “the first anode is thicker than the second anode, the first anode being reflective and the second cathode being light-transmissive, wherein the second anode is formed of a first anode film that is transmissive to light and the first anode is formed of the first anode film and a second anode film located on the first anode film at a location corresponding to each of the plurality of the top-emitting OLED units, the second anode film being reflective and thicker than the first anode film; and wherein the second cathode is thicker than the first cathode”, as recited in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815